Exhibit 10.4

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.

Form of Incentive Stock Option Agreement

Constant Contact, Inc. Second Amended and Restated 2011 Stock Incentive Plan

 

1. Grant of Option.

This agreement (the “Agreement”) evidences the grant by Endurance International
Group Holdings, Inc., a Delaware corporation (the “Company”), on [            ],
20[    ] (the “Grant Date”) to [                        ] (the “Participant”) of
an option to purchase, in whole or in part, on the terms provided herein and in
the Constant Contact, Inc. Second Amended and Restated 2011 Stock Incentive Plan
(the “Plan”), a total of [            ] shares (the “Shares”) of common stock,
$0.0001 par value per share, of the Company (“Common Stock”) at $[            ]
per Share. Unless earlier terminated, this option shall expire at 5:00 p.m.,
Eastern time, on [            ] (the “Final Exercise Date”).

It is intended that the option evidenced by this Agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”), to the fullest
extent permitted thereby. In the event any or all of this option shall not
qualify as an incentive stock option, the portion that is not so qualified shall
be deemed a non-incentive stock option. Except as otherwise indicated by the
context, the term “Participant”, as used in this option, shall be deemed to
include any person who acquires the right to exercise this option validly under
its terms.

 

2. Vesting Schedule.

This option will become exercisable (“vest”) as to 25% of the original number of
Shares on [            ] (the “Vesting Commencement Date”) and as to an
additional 2.0833% of the original number of Shares at the end of each
successive one-month period following the Vesting Commencement Date until
[            ].

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in a form
(which may be electronic) approved by the Company, and received by the Company
or its designated third-party administrator, accompanied by this Agreement and
payment in full in the manner provided in the Plan or transmitted or signified
in such other manner as provided at the time of exercise by the Company or such
administrator. For purposes hereof, “third-party administrator” means E*Trade
Corporate Financial Services, Inc. or any successor third-party stock option
administrator designated by the Company from time to time. The Participant may
purchase less than the number of shares covered hereby, provided that no partial
exercise of this option may be for any fractional share.



--------------------------------------------------------------------------------

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of six months following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment. “Cause” shall mean: (1) if the
Participant is party to an employment, service or severance agreement with the
Company that contains a definition of “cause” for termination of employment or
service, the meaning ascribed to such term in such agreement or (2) otherwise,
any of (w) Participant’s willful failure substantially to perform his or her
duties and responsibilities to the Company or deliberate violation of a Company
policy; (x) Participant’s commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in material injury to the Company; (y) unauthorized use or
disclosure by the Participant of any proprietary information or trade secrets of
the Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company; or
(z) Participant’s willful breach of any of his or her obligations under any
written agreement or covenant with the Company (including, without limitation,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant’s employment shall be considered to have
been terminated for Cause if the Company determines, within 30 days after the
Participant’s resignation, that termination for Cause was warranted.

 

2



--------------------------------------------------------------------------------

4. Tax Matters.

(a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.
Pursuant to Section 11(e) of the Plan, the Company shall determine, in its sole
discretion, whether to allow the Participant to satisfy his or her tax
withholding obligations through a broker-assisted cashless option exercise.

(b) Disqualifying Disposition. If the Participant disposes of Shares acquired
upon exercise of any portion of this option which is qualified as an incentive
stock option within two years from the Grant Date or one year after such Shares
were acquired pursuant to exercise of this option, the Participant shall notify
the Company in writing of such disposition.

 

5. Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant. The terms
of this Agreement shall be binding on the executors, administrators, heirs,
successors and assigns of the Participant.

 

6. Miscellaneous

(a) No Rights to Service. The Participant acknowledges and agrees that the grant
of this option pursuant to Section 1 and its vesting pursuant to Section 2 do
not constitute an express or implied promise of continued service with the
Company for the vesting period of the option, or for any period.

(b) Provisions of the Plan. This option is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Agreement.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company or the Committee (as defined in the Plan).

(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and each of their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 5 of this
Agreement.

 

3



--------------------------------------------------------------------------------

(f) Notice. Except as provided in Section 6(i), all notices required or
permitted hereunder shall be in writing or provided and deemed effectively given
upon personal delivery or five calendar days after deposit in the United States
Post Office, by registered or certified mail, postage prepaid, addressed to the
other party hereto at, for the Company, its primary business address (attention:
Chief Administrative Officer and, for the Participant, at the Participant’s home
address as reflected in the records of the Company, or at such other address or
addresses as either party shall designate to the other in accordance with this
Section 6(f).

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement; provided that
any separate employment or severance agreement between the Company and the
Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by this Agreement. In the event of a
conflict between the terms and provisions of the Plan and the terms and
provisions of this Agreement, the Plan terms and provisions shall prevail.

(h) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware, without regard to
any applicable conflict of law principles.

(i) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan or awards granted
under the Plan by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means or allow the Participant to provide
notices by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, the Participant agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

(j) Participant’s Acknowledgments. The Participant acknowledges that the
Participant: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; and (iv) is
fully aware of the legal and binding effect of this Agreement.

[Signatures on Page Following]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC. By:    

Name:    

Title:    

Dated:                                  

 

5



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

By signing below (or by accepting the foregoing option through such other means
as may be established by the Company or its third-party administrator from time
to time), the Participant accepts the foregoing option and agrees to the terms
and conditions thereof and acknowledges receipt of a copy of the Plan.

 

PARTICIPANT:  

 

Address:        

Dated:                                  

 

6